Fourth Court of Appeals
                                San Antonio, Texas
                                       April 21, 2016

                                   No. 04-16-00060-CV

                         Maria Jilma URIBE and Jose Carlos Uribe,
                                       Appellants

                                             v.

CARRINGTON MORTGAGE SERVICES, LLC on behalf of Deutsche Bank National Trust
 Co., as Indenture Trustee for New Century Home Equity Loan Trust 2006-NC4 Asset-Backed
                                  Pass-Through Certificates,
                                          Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI18492
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
       Appellants’ brief is due on April 20, 2016. On the day before the brief due date,
Appellants and Appellees filed a joint motion for a forty-five day extension of time to file
Appellants’ brief until June 6, 2016. See TEX. R. APP. P. 38.6(d).
        The joint motion is GRANTED. Appellants’ brief is due on June 6, 2016. Appellees’
brief will be due thirty days after Appellants’ brief is filed. See id. R. 38.6(b).




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court